Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-19 in the reply filed on 08/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-19 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by GAUTAMA et al. (US 20150028995, hereon GAUTAMA).

Claim 1, GAUTAMA teaches a method comprising:
sensing a movement of a vehicle access device (par. 20: movement sensor module 106 is able to detect whether or not the remote device 102 is in motion);
switching a first wireless communication node from a dormant state to an idle state based on the movement of the vehicle access device (par. 32-34: When it has been determined that the remote device is moving (the "Yes" branch of step 208), the remote device activates an internal wireless communication module (step 210));

transmitting a first signal with the first wireless communication node to a second
wireless communication node (par. 23: after established communication between module 108 and vehicle wireless communication module 116, remote device 102 will send signal with authorization criteria for enabling PEPS function when within range).

Claim 2, GAUTAMA teaches wherein the first wireless communication node
includes a first Bluetooth Low Energy communication node (par. 21).

Claim 3, GAUTAMA teaches wherein the second wireless communication node
includes a second Bluetooth Low Energy communication node (par. 21).

Claim 4, GAUTAMA teaches wherein the first Bluetooth Low Energy
communication node is disposed in the vehicle access device and the second Bluetooth Low Energy communication node is disposed in a vehicle (Fig. 1, par. 21: elements 108 and 116).

Claim 7, GAUTAMA teaches further comprising transmitting a second signal


Claim 8, GAUTAMA teaches further comprising scanning for signals with the
second wireless communication node (par. 41: the vehicle 324 begins scanning for a remote wireless communication module).

Claim 9, GAUTAMA teaches further comprising transmitting a second signal
from a third wireless communication node to a fourth wireless communication node (par. 19: remote signal transceiver 104 within the remote device 102 may include a radio frequency transmitter and receiver, and communicates with another remote signal transceiver, such as vehicle signal transceiver 114).

Claim 10, GAUTAMA teaches wherein the second signal includes a low frequency wireless signal (par. 19: remote signal transceiver 104 continuously sends and receives low frequency signals).

Claim 11, GAUTAMA teaches wherein the third wireless communication node
includes a low frequency wireless communication node (par. 19: remote signal transceiver 104 within the remote device 102 may include a radio frequency transmitter and receiver, and communicates with another remote signal transceiver, such as vehicle signal transceiver 114).

Claim 12, GAUTAMA teaches wherein transmitting the first signal with the first
wireless communication node to the second wireless communication node includes transmitting the first signal a plurality of times (par. 23: Once powered on, the remote wireless communication module 108 advertises over one or more channels (i.e., transmits a signal for recognition by a vehicle wireless communication module 116) and is able to establish as communication connection with the vehicle wireless communication module 116 via a data channel).

Claim 13, GAUTAMA teaches an apparatus comprising:
a first wireless communication node operable to transmit a low-frequency wireless signal (claim 2: first signal at vehicle comprises low frequency);
a second wireless communication node in communication with the first wireless
communication node and operable to transmit a short-range wireless signal (claims 1-2: the remote device receives a first signal emitted by a vehicle), the second wireless communication node operable in an ON mode and an OFF mode (claims 1-2: transitioning a first wireless communication module of the remote device from a low power mode to an active mode, when the motion data indicates that the remote device is moving); and
a sensor in communication with the second wireless communication node and operable to sense a movement of the apparatus (claims 3-4: the remote device has accelerometer to sense motion), the second wireless communication node operable to 

Claim 14, GAUTAMA teaches wherein the apparatus is one of a key fob, a
smartphone, and a smartwatch (par. 17).

Claim 15, GAUTAMA teaches wherein the short-range wireless signal includes a Bluetooth Low Energy wireless signal (par. 21).

Claim 16, GAUTAMA teaches wherein the first wireless communication node
includes a low-frequency node (claim 2) and the second wireless communication node includes a Bluetooth Low Energy node (par. 21).

Claim 17, GAUTAMA teaches further comprising an energy storage device
operable to supply power to the first wireless communication node and the second wireless communication node.

Claim 18, GAUTAMA teaches further comprising: a first antenna; and
a first antenna controller in communication with the first antenna and the second
wireless communication node (par. 21: a Bluetooth antenna and a Bluetooth chipset).

Claim 19, GAUTAMA teaches further comprising at least one user input device in communication with the second wireless communication node (par. 47: establishes a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAUTAMA in view of Wan (US 20120206296).

Claim 5, GAUTAMA does not teach further comprising switching the first wireless
communication node from the idle state to the dormant state after a predetermined amount of time.

	It would have been obvious to one of ordinary skill in the art at the time of filing to modify GAUTAMA’s portable device to include the feature of switching the first wireless communication node from the idle state to the dormant state after a predetermined amount of time similarly taught by Wan in order to conserve power.

Claim 6, the combination teaches wherein a sensor does not detect another movement of the vehicle access device during the predetermined amount of time (Wan par. 23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T NGUYEN/           Primary Examiner, Art Unit 2683